                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    BRANDSAFWAY, LLC                                                              CIVIL ACTION

    VS.                                                                               NO: 19-13136

    ZEN-NOH GRAIN CORPORATION                                                         SECTION: T

                                               ORDER

          Before the Court is a Motion for Protective Order1 filed by Zen-Noh Grain Corporation

(“ZGC”) requesting a stay of discovery during the pendency of ZGC’s Motion for Summary

Judgment. 2 BrandSafway, LLC f/k/a Brand Energy Solutions, LLC (“Plaintiff”) has filed an

opposition.3 For the following reasons, the Motion for Protective Order4 is DENIED.

          This matter arises out of Plaintiff’s claims for breach of contract, conversion, and unjust

enrichment relating to Plaintiff’s scaffolding materials and equipment at ZGC’s facility. 5 On

October 15, 2019, Plaintiff filed a complaint against ZGC. On January 6, 2020, ZGC filed a Motion

for Summary Judgment, which Plaintiff has opposed. ZGC’s Motion for Summary Judgment went

under submission to the Court on March 4, 2020.

          On January 16, 2020, the Court held a Scheduling Conference and subsequently issued a

Scheduling Order. The Scheduling Order provides that initial disclosures be exchanged by

January 31, 2020, that discovery be completed by May 22, 2020, and that a three day (3) jury

trial commence on July 27, 2020. On February 14, 2020, Plaintiff propounded on ZGC the

following: (1) First Set of Interrogatories from BrandSafway LLC to Zen-Noh Grain Corporation;

(2)Request for the Production of Documents (“RFPs”) from BrandSafway LLC to Zen-Noh Grain


1
  R. Doc. 22.
2
  R. Doc. 6.
3
  R. Doc. 25.
4
  R. Doc. 22.
5
  R. Doc. 1.


                                                   1
Corporation; and, (3) Requests for Admission (“RFAs”) from BrandSafway LLC to Zen-Noh

Grain Corporation. 6 ZGC proposed to Plaintiff that discovery be stayed or otherwise delayed

pending the determination of the motion for summary judgment, but Plaintiff refused to agree to

stay or delay discovery. ZGC now moves the Court to stay discovery pending the outcome of

ZGC’s motion for summary judgment.

        Pursuant to Federal Rule of Civil Procedure 26(c), the “court may, for good cause, issue

an order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

or expense[.]” FRCP 26(c)(1). The court may craft any number of remedies under this rule,

including a stay of discovery during the pendency of a dispositive motion. “A trial court has broad

discretion and inherent power to stay discovery until preliminary questions that may dispose of the

case are determined.”7 The Court finds ZGC has failed to demonstrate good cause warranting a

stay of discovery. Proceeding with discovery at this stage will not cause any party annoyance,

embarrassment, oppression, or undue burden or expense.

                                               CONCLUSION

        Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Protective

Order8 is DENIED.

                 New Orleans, Louisiana, on this 27th day of March, 2020.




                                                              GREG GERARD GUIDRY
                                                            UNITED STATES DISTRICT JUDGE




6
  R. Doc. 12-1.
7
  Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987).
8
  R. Doc. 22.


                                                        2
